Title: To James Madison from James Monroe, 12 May 1822
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington May 12th. 1822
                
                I have had the pleasure to receive your letter of the 6th, and entirely concur in the view which you have taken of both the subjects on which it treats. The uniform conduct of the government, towards the Spanish provinces, has manifested a friendly interest in their favor, without taking a single step, with which the Spanish government had a right to complain, from the commencement of their revolution, to the recognition, at the late Session. I will avail myself of your suggestion, to guard against the imputation endeavourd to be thrown on our character, by the Spanish minister. The time had certainly arrivd, when it became our duty to recognize, provided it was intended, to maintain friendly relations with them in future, & not to suffer them, under a feeling of resentment towards us, & the artful practices of the European powers, to become the dupes of their policy. I was aware, that the recognition, was not without its dangers, but as either course had its dangers, I thought it best to expose ourselves, after the accession of Mexico, & of Peru, to such as were incident to a generous & liberal policy.
                Your view of the constitution, as to the powers of the Executive, in the appointment of public ministers, is in strict accord with my own, and is, as I understand, supported, by numerous precedents, under successive administrations. A foreign mission, is not an office, in the sense of the constitution which authorises the President to fill vacancies in the recess of the Senate. It is not an office created by law, nor subject to the rules applicable to such offices. It exists only when an appointment is made, and terminates when it ceases, whether by the recall, death, or resignation of the minister. It exists in the contemplation of the constitution, with every power, and may be filled with any, or terminated with either, as circumstances may require, according to the judgement of the Executive. If an appointment can be made by the Executive in the recess of the Senate, to a court, at which we have been represented, to fill a vacancy created by the death or resignation of the minister, I am of opinion, that it may be made to a court, at which we have never been represented. A different construction would embarrass the govt. much in its mov’ments & be productive of great mischief. I will search for the precedents which you have mentiond, as it is probable that I may have occasion for them.
                I have never known such a state of things, as has existed here, during the late Session, nor have I personally ever experiencd so much embarrassment, & mortification. Where there is an open contest with a foreign enemy, or with an internal party, in which you are supported, by just principles, the course is plain & you have something to chear & animate you to action. But we are now blessed with peace, & the success of the late war,

has overwhelmed, the federal party, so that there is no division of that kind, to rally any persons, together, in support of the admn. The approaching election, tho’ distant, is a circumstance, that excites greatest interest in both houses, & whose effect, already sensibly felt, is still much to be dreaded. There being three avowed candidates in the admn., is a circumstance, which increases the embarrassment. The friends of each, endeavour to annoy the others, as you have doubtless seen by the public prints. In many cases, the attacks are personal, directed against the individual. They have been felt, principally, in their operation on public measures, by their effect, on the system of public defense adopted in 1815. 16. Under the pretext of Oeconomy, attempts have been made, and in some instances with success, to cut up that system, in many important parts, & in fact to reduce it to a nullity. Thus we should lose all the advantages, to be derivd, from the lessons of the late war, & get back to the state in which we were before it, after having expended, large sums under their admonition. They have been felt also, & personally by me, in the measures adopted, in execution of the law of last year, for the reduction of the army. I appointed a board of Genl. officers, as was done by you in 1815, gave them the law, & precedents establishd in the former case, with my opinion, that original vacancies were open to selections from any grade, if indeed to be confind to the army. They made their report and I confirmd it without any change. The majority of the Senate rejected two nominations of great importance, affecting the construction of the law, & the principle on which it was executed, & compelling me, if acquiesced in, to transfer Col: Bissell, from a regt. of infantry, to a regt. of artil[l]ery, filling by him an original vacancy, against the report of the bd. & my own opinion of the comparative merit of the parties. I withdrew the nominations on which the Senate had not acted, to explain my construction of the law; preparing a message to which effect, I renominated them, with the two (Towson & Gadsden) who had been rejected. They were again rejected, the reasons, for which, are containd in a report of the committee, at the head of which, is Col: Williams of Tennessee. I then nominated Col Towson, to the office of paymaster genl., which has been confirmd, but have kept open the offices of adjt. genl. to which Col: Gadsden had been nominated, & of Colonelcy, to one of the new regts. of arty. to which Col: Towson, had been. These places will remain open till next Session. The reduction of the army, gives great discontent, to a numerous host of disbanded officers, notwithstanding every precaution to prevent it, by observing the strictest impartiality, as to the merits of the parties, their circumstances &ca. The door has been open’d to the discontented, & many unfounded reports from some of them, made the ground of charges on the admn., importing misconduct in the reduction of the army, of which that of interpolation, in some part of Genl. Scott’s book, containg rules & regulations for its govt., has perhaps attracted

your attention. The fallacy of this charge has been completely refuted, in a correspondence between Doctr. Floyd & genl Scott, & the evidence of its fallacy, had been more than a month before made known, to the Chairman of the Com: of the Senate, without being regarded. Under the experiences of the late war, the staff of the army is remarkably well organized, & its expence reducd, as it appears to me, to the minimum, for such an establishment, as indeed is the expence of the naval establishment, and of every branch of the admn., yet a different opinion is attempted to be propagated, throughout the union. The object is to raise up a new party founded on the assumd basis of Oeconomy, and with unjust imputations, against all those, who are friendly to the system of defense, in train, demolish the system, if in their power.
                We have undoubtedly reachd a new epoch in our political career, which has been formd by the destruction of the federal party, so far at least not to be felt in the movment of the general govt., & especially in Congress; by the general peace, & the entire absence, of all cause, as to public measures, for great political excit’ment; & in truth, by the real prosperity of the union. In such a state of things, it might have been presumd, that the mov’ment would have been tranquil, marked by a common effort to promote the public good, in every line to which the powers of the general govt. extended. It is my fixd opinion, that this will be the result, after some short interval, & that the restless & disturbed state of the commonwealth, like the rolling of the waves after a storm, tho’ worse than the storm itself, will subside, & leave the ship in perfect security. Public opinion will react on this body, & keep it right. Surely our govt. may get on, & prosper, without the existence of parties. I have always considerd their existence as the curse of the country, of which we had sufficient proof, more especially in the late war. Besides how ke[e]p them alive & in action? The causes which exist in other countries, do not, here. We have no distinct orders. No allurment has been offerd to the federalists, to calm them down, into a state of tranquility. None of them have been appointed to high offices, & very few to the lowest. Their misconduct in the late war, & the success of that war broke them as a party. It has been charg’d on me, to hav⟨e⟩ reard them up, & my trip to the Eastward, more particularly, has been alledged as the cause. But in what mode? Both parties, met me embodied together, & I receivd them with civility & kindness. Their addresses were republican, & my answers, as strongly marked, as were any of the acts of my public life. If therefore the existence of that party, might be considerd, as conducive to the public welfare, its destruction can not be charged on me. It was owing to a much higher cause. The attention shewn to me, was adopted by it as a propitiating circumstance, which I did not invite, nor expect, or wish. I took that trip, to draw the public attention, to the great object of public defense, and so far as I had a personal object, to improve my health, which

had sufferd much by the fatigues to which I had been exposed in the late war. Altho’ I have thought that it was consistent with the principles of our govt., & would promote the general welfare, to draw the people more closely together, & to leave the federal leaders without support, yet I have known that that object, without regarding other considerations of a more personal character, would be defeated, if the person in this station, went in advance of his own party: that he must rest exclusively on it, declining on his part persecution only, & extending to any of the opposite one, any portion of confidence, by appointing them even to the lowest offices, when invited, by his republican fellow citizens. On this principle I have invariably acted, so that the charge of amalgamation, is not correctly levelled at me; nor if a merit, do I claim the credit, of it, to a greater extent than is above stated. Parties have now calmd down, or rather have disappeard from this great theatre, and we are about to make the experiment, whether there is sufficient virtue in the people to support our free republican system of govt. My confidence is still as strong as ever in the result, but still that must be aided by all who can contribute to its support.
                Has there been any case within your recollection, of a nomination of an officer of the army, to a particular office, to take rank from a certain date, in which the Senate have interposed, to give rank from another date? Do you recollect any instances, of filling original vacancies, in civil or military offices, in the recess of the Senate, when authority was not given by law? I think that I do, tho’ I can not turn to the case.
                Saml. Smith was pressd on me, from many quarters, for Lisbon, but I gave the appointment to Genl. Dearborn, who did not think, much less ask for it.
                Dr Eustis has been among the most steady & systematic assailants, that I have had to encounter, since his return to Congress. This circumstance has astonish’d and distressed me. With best regards to Mrs Madison I am dear Sir very sincerely yours
                
                    James Monroe
                
                
                    Young Macon is appointed a member of the Legislative Council in Florida—intended to give him a commencment there.
                
            